      Case 2:18-cv-11859-BWA-JCW Document 1 Filed 11/29/18 Page 1 of 4



                           UNITED STATES DISTRICT COURT

                           EASTERN DISTRICT OF LOUISIANA

 KARLA C. CHAISSON                                    *   CASE NO.: 18-11859

 VERSUS                                               *   SECT

 JENNIFER R. ALLEN, ET AL                             *   JUDGE

                                                      *   MAGISTRATE

 *    *     *     *    *     *     *    *    *        *


                                 NOTICE OF REMOVAL

       NOW INTO COURT, through the undersigned Assistant United States Attorney, comes

the United States of America, on behalf of Karla C. Chaisson as defendant in reconvention, and

hereby removes this action under 28 U.S.C. § 2679(d)(2) from 32nd Judicial District Court,

Terrebonne Parish, State of Louisiana to the United States District Court for the Eastern District

of Louisiana. As grounds for removal, the following is respectfully submitted:

                                                 I.

       On or around April 20, 2018, plaintiff, Karla C. Chaisson (hereinafter “Chaisson”) filed a

Petition for Damages in Karla C. Chaisson v. Jennifer R. Allen, and Liberty Mutual Insurance

Company, No. 182720, in the 32nd Judicial District Court for the Parish of Terrebonne, State of

Louisiana against Jennifer R. Allen and Liberty Mutual Insurance Company for damages resulting

from a motor vehicle accident.




                                                 1
       Case 2:18-cv-11859-BWA-JCW Document 1 Filed 11/29/18 Page 2 of 4



                                                 II.

       On July 16, 2018, defendant, Jennifer R. Allen (hereinafter “Allen”) filed an “Answer to

Petition for Damages and Reconventional Demand.” See Exhibit 1, Answer.

                                                 III.

       At the time of the events alleged in Allen’s reconventional demand, Chaisson was driving

a United States Postal Service vehicle and was acting within the scope of her employment as an

employee for the United States Postal Service at the time of the accident.

                                                 IV.

       The Attorney General has delegated certification authority to the United States Attorney

for this district, 28 C.F.R. § 15.4 (1990), and such authority was further delegated to the United

States Attorney’s Civil Division Chief, Peter Mansfield, Justice Manual § 4-5.630. Civil Chief

Mansfield, upon review of all material made available at this time, has certified that Chaisson was

acting within the scope of her employment as an employee of the United States Postal Service.

See Exhibit 2, Certification.

                                                 V.

       In accordance with the provisions of 28 U.S.C. § 2679(d)(2), Civil Chief Mansfield’s

certification requires that this case “shall be removed without bond at any time before trial...to the

district court of the United States for the district...embracing the place in which the action or

proceeding is pending.”

                                                 VI.

       Further, because Civil Chief Mansfield has certified Chaisson’s course and scope of federal

employment during the event from which Allen’s allegations in the reconventional demand arose,

                                                  2
       Case 2:18-cv-11859-BWA-JCW Document 1 Filed 11/29/18 Page 3 of 4



this action now “shall be deemed to be an action or proceeding brought against the United States”

and “the United Sates shall be substituted as the party defendant.” 28 U.S.C. § 2679(d)(2); Counts

v. Guevara, 328 F. 3d 212, 214 (5th Cir. 2003).

                                                VII.

       Accordingly, the United States has been substituted for defendant in reconvention,

Chaisson, and this action shall proceed in this Court against the United States respective to the

allegations set forth in the reconventional demand only.

                                                VIII.

       The United States will cause to be filed into the state-court record a notice to adverse parties

of filing this notice of removal. 28 U.S.C. § 1446(d).

                                                  IX.

       This action pending in the 32nd Judicial District Court for the Parish of Terrebonne, State

of Louisiana, is now properly removed to this Court under 28 U.S.C. §§ 2679 & 1446.


                                                        Respectfully submitted,

                                                        PETER G. STRASSER
                                                        UNITED STATES ATTORNEY


                                                        /s/ Sandra Ema Gutierrez
                                                        SANDRA EMA GUTIERREZ (#17888)
                                                        Assistant United States Attorney
                                                        United States Attorney’s Office
                                                        650 Poydras Street, Suite 1600
                                                        New Orleans, LA 70130
                                                        Telephone: (504) 680-3124
                                                        sandra.gutierrez@usdoj.gov



                                                  3
       Case 2:18-cv-11859-BWA-JCW Document 1 Filed 11/29/18 Page 4 of 4



                                CERTIFICATE OF SERVICE

       I certify that a copy of the foregoing pleading has been served upon all counsel of record

to this proceeding by ECF, facsimile, or mailing the same by first class United States mail, postage

prepaid on this 29th day of November, 2018.

                                                         /s/ Sandra Ema Gutierrez




                                                 4
